Case 3:15-cv-01749-DMS-AGS Document 399 Filed 04/06/20 PageID.13129 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     PERSIAN GULF INC.,                           Case No. 3:15-cv-01749-DMS-AGS
11
                  Plaintiff,                      Lead Case No. 3:18-cv-01374-DMS-
12                                                AGS (consolidated with Case No.
                  v.                              3:18-cv-01377-DMS-AGS)
13
     BP WEST COAST PRODUCTS LLC, et
14   al.,                                         ORDER DENYING TESORO
                                                  REFINING AND MARKETING
15            Defendants.                         COMPANY’S MOTION FOR
     RICHARD BARTLETT, et al.,                    SANCTIONS UNDER RULE 11
16
17                Plaintiffs,

18                v.

19   BP WEST COAST PRODUCTS LLC, et
     al.,
20                Defendants.
21
22         These antitrust cases were recently reassigned to the undersigned Judge.
23   Generally, the cases allege Defendants conspired to manipulate the gasoline market in
24   California, and caused historically high retail prices in 2012 and 2015. One of the cases
25   has been pending in this Court for more than four years (Case No. 15cv1749), and the
26   other has been pending in this Court for almost two years (Case No. 18cv1374). In that
27   time, the parties have filed, and the Court (the Honorable M. James Lorenz) has ruled
28   on, three motions to dismiss, the last ruling issuing on May 17, 2019. The parties are
                                               -1-
                                                          ORDER GRANTING JOINT MOT. AND STIP.
                                                              Case Nos. 3:15-cv-01749; 3:18-cv-01374
Case 3:15-cv-01749-DMS-AGS Document 399 Filed 04/06/20 PageID.13130 Page 2 of 3



 1   currently engaged in heavy discovery practice amongst themselves and before the
 2   Magistrate Judge.
 3         A few days after the cases were reassigned to the undersigned, Defendant Tesoro
 4   Refining and Marketing Company filed the present motions for sanctions pursuant to
 5   Federal Rule of Civil Procedure 11. 1 The focus of the motions is an allegation in the
 6   Complaints that “Tesoro CEO Geoff Goff told investors that the company could
 7   continue to operate refineries indefinitely with reduced staffing levels despite the
 8   strike.” (Case No. 15cv1749, First Am. Compl. ¶48; Case No. 18cv1374, Consolidated
 9   Compl. ¶50.) Defendant contends the publicly available transcript of the investors call,
10   during which Mr. Goff made this alleged statement, reveals that Plaintiffs’ allegation is
11   false and lacks evidentiary support. In light of the transcript, which Plaintiffs’ counsel
12   were aware of, Defendants argue Plaintiffs’ counsel “committed a fraud on the court[.]”
13   (Mem. Of P. & A. in Supp. of Mot. at 5.) Plaintiffs dispute Defendant’s arguments.
14   They contend Defendant failed to raise this issue during the initial motion practice, that
15   they provided the Court with a link to the transcript of the investor call, refuting any
16   argument of fraud on the Court, and that their allegations accurately quoted and
17   described Goff’s statements.
18         “Filing a complaint in federal court is no trifling undertaking. An attorney’s
19   signature on a complaint is tantamount to a warranty that the complaint is well grounded
20   in fact and ‘existing law’ (or proposes a good faith extension of the existing law) and
21   that it is not filed for an improper purpose.” Christian v. Mattel, Inc., 286 F.3d 1118,
22   1127 (9th Cir. 2002). “Where, as here, the complaint is the primary focus of Rule 11
23   proceedings, a district court must conduct a two-prong inquiry to determine (1) whether
24   the complaint is legally or factually ‘baseless’ from an objective perspective, and (2) if
25   the attorney has conducted ‘a reasonable and competent inquiry’ before signing and
26
27
     1
       Defendant filed two motions, one in each case, but the motions are essentially the
28   same.
                                             -2-
                                                          ORDER GRANTING JOINT MOT. AND STIP.
                                                              Case Nos. 3:15-cv-01749; 3:18-cv-01374
Case 3:15-cv-01749-DMS-AGS Document 399 Filed 04/06/20 PageID.13131 Page 3 of 3



 1   filing it.’” Id. (quoting Buster v. Greisen, 104 F.3d 1186, 1190 (9th Cir. 1997)). The
 2   central purpose of Rule 11 is to deter baseless filings in district court and streamline
 3   administration and procedure of the federal courts. See Cooter & Gell v. Hartmarx
 4   Corp., 496 U.S. 384, 393 (1990). In the Ninth Circuit, “Rule 11 is an extraordinary
 5   remedy, one to be exercised with extreme caution.” Operating Engineers Pension Trust
 6   v. A-C Company, 859 F.2d 1336, 1345 (9th Cir. 1988).
 7         Here, the Court has considered the two prongs identified above, and finds
 8   sanctions under Rule 11 are not warranted. The disputed allegation is a characterization
 9   of Mr. Goff’s statements during the investor call. (See Reply Br. at 2) (describing
10   Analyst Neil Mehta’s understanding of Mr. Goff”s statements during the investor call
11   to mean that Tesoro could restart its Martinez refinery even if the strike persisted).
12   Plaintiffs’ counsel cited the transcript of the call in their pleadings, and Defendant did
13   not raise the discrepancy it now relies on at any time in its motions to dismiss. Even if
14   this allegation, in itself, were deficient in some way, it would not warrant Rule 11
15   sanctions.   Plaintiffs note Defendant’s motion refers to the “lone February 2015
16   shutdown as the ‘central claim’ of the case[,]” but argues that shutdown was “just 1 of
17   10 Tesoro shutdowns detailed in the FAC.” (Id. at 8.) See also Les Shockley Racing,
18   Inc. v. National Hot Rod Ass’n, 884 F.2d 504, 509-10 (9th Cir. 1989) (citing Community
19   Elec. Serv. v. National Elec. Contractors Ass’n, Inc., 869 F.3d 1235, 1242 (9th Cir.
20   1989)) (“Rule 11 sanctions are inappropriate unless the pleading, motion, or other paper
21   is frivolous when considered as a whole.”) For these reasons, Defendant’s motions are
22   denied.
23         IT IS SO ORDERED.
24   DATED: April 6, 2020                             _________________________________
25                                                    DANA M. SABRAW
                                                      United States District Judge
26
27
28
                                                -3-
                                                           ORDER GRANTING JOINT MOT. AND STIP.
                                                               Case Nos. 3:15-cv-01749; 3:18-cv-01374
